Opinion issued August 22, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-01172-CR
                           ———————————
                   DEANNA RAYLENE HORN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1327620


                         MEMORANDUM OPINION

      Appellant Deanna Raylene Horn moves dismiss the appeal. The motion

complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). We have not issued an opinion. See TEX. R. APP. P. 42.2(b).
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.2(a), 43.2(f).

We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2